DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 June 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-7, 10-12, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seko (JP 2014190856 A).
Regarding claim 5, Seko teaches a device for detecting contact with a manually activated steering wheel (Figs. 1-2), the device comprising:
the steering wheel (Figs. 1-2 steering wheel 10), 
a conductor arrangement (10) which is arranged on the steering wheel (Fig. 1 steering wheel 10  circuit comprising a sensor electrode 21 connected with a shielding electrode 23) the conductor arrangement (10) having a plurality of sensor surfaces or regions (16) on the steering wheel that are connected to one another in series by means of electrical conductor lines (18) (Fig. 1, sensor electrode 21 and shielding electrode each have a sensor surface or region thereby teaching a plurality of sensor surfaces or regions. Fig. 1 shows an electrical conductor line connected to the sensor electrode 21 and another electrical conductor line connected to shield electrode 23.  Series connection shown by circuit running from oscillator 33 through electrical conductor line, sensor electrode 21, shield electrode 23, electrical conductor line to DC power source 37), the electrical conductor lines(18) having a significant ohmic resistance between the sensor surfaces or regions (Fig. 1, electrical wires will have significant resistance. Note resistor 31) and, 
A control unit (Fig. 1, Electronic Control Unit 38) configured 
To apply an alternating voltage to the conductor arrangement (10), (Fig. 1, oscillator 33), 
To determine a current in the conductor arrangement (10) (Fig. 1, a current detector 34),
to evaluate the determined values (the current detector 34 detects a current value from the potential difference, and the voltage detector 35 converts the detected current value into a voltage to detect the voltage value.  This corresponds to evaluating the determined values).
Regarding claim 6, Seko teaches wherein a plurality of conductor arrangements (10) distributed over the steering wheel are provided (Fig. 1 steering wheel 10  circuit comprising a sensor electrode 21 connected with a shielding electrode 23).
Regarding claim 7, Seko teaches wherein the conductor arrangement (10) is arranged under a surface of the steering wheel (Fig. 1 sensor electrode 21 and shielding electrode 23 are arranged under a surface of steering wheel 10).
Regarding claim 10, Seko teaches wherein the  plurality of sensor surfaces or regions are in the form of electrically conductive surfaces or regions (Fig. 1, sensor electrode 21 and shielding electrode 23  are electrically conductive and  each have  a sensor surface or region thereby teaching a plurality of sensor surfaces or regions).
  Regarding claim 11, Seko teaches at least one of the electrical conductor lines (18) is  laid in a specific manner such that at least one  RC element is  formed which can be evaluated in sequence (Fig. 1, a capacitance is detected by the sensor electrode 21. This capacitance is in series with resistor 31 thereby forming an RC element which can be evaluated in sequence).
Regarding claim 12, Seko teaches the control unit is configured to trigger certain functions as a function of the evaluation (Fig. 1, the current value is detected from the potential difference by the current detection unit 34. Further, the voltage detection unit 35 converts the detected current value into a voltage value. In step S7, the detected voltage value is input to the hand release determining unit 36, and the hand release determining unit 36 determines whether or not the threshold value stored in the storage unit 36a is exceeded. As a result, if it is determined that the voltage value exceeds the threshold value (Yes), in step S8, the hand release determination unit 36 determines that the handle gripping state is as shown in FIG. 4 (a) (or FIG. 2). In response to this determination, the determination result is displayed in step S9 so that the driver 12 can recognize the grip display portion (not shown) of the front panel shown in FIG. 2 under the control of the occupant detection ECU 38).
Regarding claim 16, Seko teaches wherein the vehicle is a motor vehicle (Fig. 2).
Regarding claim 17, Seko teaches the sensor surfaces or regions (16) are spaced apart from one another by the electrical conductor lines (18) (Fig. 1, sensor electrode 21 and shielding electrode 23  are spaced apart from one another as well as electrical lines they are connected to).
Examiner notes Van'tZelfde, see PG-Pub number in 103 rejection below, also teaches the sensor surfaces or regions (16) are spaced apart from one another by the electrical conductor lines (18) (Fig. 2 shows sensor surfaces spaced apart from one another.[0063], pressure sensors may include sheets of carrier material, conductors, electrodes).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Seko (JP 2014190856 A), as applied to claim 10 above, in view of Van'tZelfde et  al. (US 20140224040 A1, hereinafter, Van'tZelfde).
Regarding claim 13 Seko is not relied upon for teaching  wherein the electrically conductive surfaces or regions (16) are formed from at least one of foils, conductive varnishes, wire meshes, and wire mats.
	Van'tZelfde teaches a steering wheel with electrically conductive surfaces or regions (16) are formed from at least one of wire mats (Abstract, The systems include a sensor mat including a plurality of sensor loops arranged in the steering wheel).
 	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Seko with  Van'tZelfde such that Seko’s steering wheel electrode includes a sensor mat as Van'tZelfde’s sensor mat reduces the likelihood of crosstalk due to wire routing (Van'tZelfde, Abstract).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Seko (JP 2014190856 A), as applied to claim 5 above, and further in view of Staszak et al. (US 20150344060 A1, hereinafter, Staszak). 
Regarding claim 14, Seko teaches sensor surfaces and electrical conductor lines including second portions at which the electrical conductor lines (18) are substantially straight the second portions having the significant ohmic resistance between the first portions (Fig. 1, the electrical lines connecting to sensor electrode 21 and shielding electrode 23  are substantially straight and have significant ohmic resistance). 
 Seko does not detail that  the electrical conductor lines (18) include first portions at which the electrical conductor lines (18) are tightly curved or twisted the first portions forming the sensor surfaces or regions
Staszak teaches a sensor mat for a steering wheel wherein the electrical conductor lines (18) include first portions at which the electrical conductor lines (18) are tightly curved or twisted (Figs. 3 and 5,[0033] one or more sensing loops 14a, 14b, 14c) and second portions at which the electrical conductor lines (18) are substantially straight (Figs. 3 and 5, one or more sensor return trace 16a, 16b, 16c), the first portions forming the sensor surfaces or regions (16) (Figs. 3 and 5,  [0033] sensing loops 14a, 14b, 14c within sensing zones) , the first portions being connected in series by means of the second portions (Figs. 3 and 5 shows sensing loops 14connected in series with respective sensor return traces 16), the second portions having the significant ohmic resistance between the first portions (Sensor return traces will have signification resistance).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Seko with Staszak such that the sensors are sensor mats made of  tightly curved or twisted lines as Staszak teaches these sensor mats are versatile with respect to the type of base substrate and insulating materials that may be used, the shape of the sensing loops, and the area each loop may occupy (Staszak, Abstract).

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over applicant Seko (JP 2014190856 A), as applied to claims 5 and  8 above, and further in view of Rosenfeld (US 20100245246 A1)..
	Regarding claim 18, Seko teaches a method for detecting contact with a steering wheel of a vehicle (Figs. 1-2, Title), the method comprising:
	Providing the device according to claim 5;
 applying an alternating voltage to the conductor arrangement (10), (Fig. 1, Oscillator 33), 
determining a current in the conductor arrangement (10) (Fig. 1, a current detector 34);
determining the capacitance or the change in capacitance of the conductor arrangement (10) (Fig. 1, a capacitance is detected by the sensor electrode 21 which is in series with conductor lines); and
 evaluating the determined values (the current detector 34 detects a current value from the potential difference, and the voltage detector 35 converts the detected current value into a voltage to detect the voltage value.  This corresponds to evaluating the determined values.  Process of fig. 5 evaluates if driver is holding or has released the steering wheel 10 based on   capacitance change values).
Seko is not relied upon for teaching the steps of determining the real component and the virtual component of the instantaneous alternating current resistance of the conductor arrangement; and determining the phase shift.
Rosenfeld teaches a method applied to a touch sensing device which comprises the steps of determining the real component and the virtual component of the instantaneous alternating current resistance of the conductor arrangement ([0091-0094] discloses a process of determining resistance and reactive capacitance that corresponds to the claimed determining of real and virtual components of resistance); and 
determining the phase shift ([0094], the reactive capacitance and resistance may be determined from a phase angle difference between the two measured impedances).
It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Seko with Rosenfeld such that Seko’s method includes the steps of determining the real and virtual components of the instantaneous alternating current resistance of the conductor arrangement and determining the phase shift as Rosenfeld teaches this allows a touch system to determine both a touch location and a touch pressure applied at that location.  This added information provides the system with another type of input thereby expanding user control and system functionality.  
Regarding claim 19, the combination of Seko and Rosenfeld teach the method steps are carried out continuously (Seko, Figs. 1 and 5, detection  for the presence/nonpresence of a user’s grip on the steering wheel 10. The system will continually check if a driver is gripping the steering wheel hence the method steps will be carried out continuously. Rosenfeld Figs. 21-24 teach a touch sensing system that will likewise continually check for the presence/nonpresence of a touch.  See fig. 24, step 2406 particularly noting the arrows, such as the “No decision arrow, showing the process continually runs and repeats).
Regarding claim 20, Seko teaches the evaluation comprises at least one of the following steps: grip detection (Title, Figs. 1 and 5).
Examiner notes Van'tZelfde, cited above,  also teaches the claim 20 limitation of grip detection (Abstract, [0005],  grip detection); - detecting a number of simultaneous contacts([0042], could set the system to demand two contact points); - locating the positions of a plurality of contacts ([0042]) ; and - identifying gestures ([0052],the control unit 52 can be configured to detect when the driver's hand makes a swipe gesture).
Regarding claim 21, Seko teaches certain functions are triggered as a function of the evaluation (As a result, if it is determined that the voltage value exceeds the threshold value (Yes), in step S8, the hand release determination unit 36 determines that the handle gripping state is as shown in FIG. 4 (a) (or FIG. 2). In response to this determination, the determination result is displayed in step S9 so that the driver 12 can recognize the grip display portion (not shown) of the front panel shown in FIG. 2 under the control of the occupant detection ECU 38).
	Examiner notes Van'tZelfde, cited above,  also teaches the claim 21 limitation of certain functions are triggered as a function of the evaluation ([0067], as shown in the example of FIG. 1, which can receive data from the sensor loops 50 and activate other visual, audio, or other functional signals or feedback mechanisms. [0041], hand detection system one or more pressure sensitive sensors, which can include a steering wheel, one or more pressure sensitive sensors, and a control unit performing steps to interpret gesture commands).

Claims 9 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Seko (JP 2014190856 A), as applied to claim 8 above, and further in view of Leussler (US 2003/0135110 A1).
Regarding claim 22, Seko teaches a device for detecting contact with a manually activated steering wheel (Title, Figs. 1-2 and 5), the device comprising:
the steering wheel (Figs. 1-2 steering wheel 10), 
a conductor arrangement (10) which is arranged on the steering wheel (Fig. 1 steering wheel 10  circuit comprising a sensor electrode 21 connected with a shielding electrode 23 and corresponding conductor lines connected to each electrode) the conductor arrangement (10) having two substantially parallel electrical conductor lines (18) extending on the steering wheel  (Fig. 1, sensor electrode 21 and shielding electrode 23 each are connected with respective electrical conductor lines which extend on the steering wheel), at least one of the parallel electrical conductor lines(12,14) having a significant ohmic resistance (Fig. 1, electrical wires will have significant resistance. Note resistor 31) and, 
A control unit (Fig. 1, Electronic Control Unit 38) configured 
To apply an alternating voltage to the conductor arrangement (10), (Fig. 1, oscillator 33), 
To determine a current in the conductor arrangement (10) (Fig. 1, a current detector 34),
to evaluate the determined values (the current detector 34 detects a current value from the potential difference, and the voltage detector 35 converts the detected current value into a voltage to detect the voltage value.  This corresponds to evaluating the determined values).
Seko is not relied upon for teaching at least one has a resistance which is significantly higher compared to a copper wire, preferably within a range of 10 Ω/m to 1 MΩ/m.
Leussler teaches a wire having a resistance which is significantly higher compared to a copper wire, preferably within a range of 10 Ω/m to 1 MΩ/m ([0050], the supply lead 111 is preferably made of resistance wire alloys having a resistance of more than 500 ohms/m).
It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Seko with Leussler such that Seko’s wires have a resistance which is significantly higher compared to a copper wire, preferably within a range of 10 Ω/m to 1 MΩ/m as this avoids a temperature increase in the wires due to resonance effects (Leussler, [0050]).
Regarding claims 9 and 23, while Seko and Leussler do not explicitly disclose their electrical conductors are each insulated, examiner takes official notice that insulating electrical conductors is well known in the art.  Insulating electrical conductors serves the commonly known benefit of preventing the current within one wire conductor from coming into contact with other conductors thereby preserving the wire against environmental threats and preventing electrical leakage.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Seko (JP 2014190856 A) in view of Leussler (US 2003/0135110 A1), as applied to claim 22 above, and further in view of Rosenfeld (US 20100245246 A1).
	 Regarding claim 25, Seko teaches a method for detecting contact with a manually activated  steering wheel of a vehicle (Title, Figs. 1-2 and 5), the method comprising:
	Providing the device according to claim 22;
applying an alternating voltage to the conductor arrangement (10), (Fig. 1, Oscillator 33), 
determining a current in the conductor arrangement (10) (Fig. 1, a current detector 34);
determining the capacitance or the change in capacitance of the conductor arrangement (10) (Fig. 1, a capacitance is detected by the sensor electrode 21 which is in series with conductor lines); and
 evaluating the determined values (the current detector 34 detects a current value from the potential difference, and the voltage detector 35 converts the detected current value into a voltage to detect the voltage value.  This corresponds to evaluating the determined values.  Process of fig. 5 evaluates if driver is holding or has released the steering wheel 10 based on   capacitance change values).
Seko and Leussler are not relied upon for teaching the steps of determining the real component and the virtual component of the instantaneous alternating current resistance of the conductor arrangement; and determining the phase shift.
Rosenfeld teaches a method applied to a touch sensing device which comprises the steps of determining the real component and the virtual component of the instantaneous alternating current resistance of the conductor arrangement ([0091-0094] discloses a process of determining resistance and reactive capacitance that corresponds to the claimed determining of real and virtual components of resistance); and 
determining the phase shift ([0094], the reactive capacitance and resistance may be determined from a phase angle difference between the two measured impedances).
It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Seko with Rosenfeld such that Seko’s method includes the steps of determining the real and virtual components of the instantaneous alternating current resistance of the conductor arrangement and determining the phase shift as Rosenfeld teaches this allows a touch system to determine both a touch location and a touch pressure applied at that location.  This added information provides the system with another type of input thereby expanding user control and system functionality.  

Response to Arguments
Applicant's 17 June 2022 amendments resulted in the application of new art, Seko, in this current rejection. As such applicant 17 June 2022 arguments do not apply to the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        /ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622